THE COURT.
This is an appeal from a judgment denying to petitioner herein a writ of mandate against the State Personnel Board et al., to compel the reinstatement of petitioner to his position in the division of highways, Department of Public Works.
Prior to the expiration of the probationary term of petitioner he received a notice attempting to dismiss him from the department. The facts in regard to the notice of dismissal are similar to the procedure used in the attempt to terminate the employment of Frank Kelly, discussed in the case of Kelly v. State Personnel Board, 31 Cal. App. (2d) 443 [88 Pac. (2d) 264].
For the reasons therein stated, the judgment herein is reversed, and the petitioner reinstated to the position held by bim as highway maintenance foreman of district six' in the division of highways, Department of Public Works.
Let the peremptory writ of mandate issue by the trial court, as prayed for.